Citation Nr: 0509695	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  96-31 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a lumbar 
spine disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disability.

3.  Entitlement to an effective date earlier than July 25, 
2003 for the grant of non-service connected pension benefits.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen the 
veteran's service connection claims for back and psychiatric 
disabilities.  Subsequently, in an August 1998 decision, the 
Board reopened the veteran's service connection claim for an 
acquired psychiatric disability.  In that decision, the Board 
then remanded the issue of service connection for a 
psychiatric disability and the new and material evidence 
claim for a back disability.  In August 2004, the veteran 
perfected an appeal as to the issue of an earlier effective 
date for non-service connected pension benefits and that 
issue is currently before the Board.  

In June 1997, the veteran presented testimony before a 
hearing officer sitting at the RO with respect to his back 
and psychiatric claims.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.

In December 2002, the Board remanded the case for further 
development.  

In an April 2004 supplemental statement of the case (SSOC), 
the RO determined that clear and unmistakable error did not 
exist in a July 1988 rating decision that denied service 
connection for a back disability.  

In the decision below, the Board reopens the previously 
denied claim of entitlement to service connection for a back 
disability.  As there is evidence of a current lumbar spine 
disability, the reopened issue is recharacterized as stated 
on the title page of this decision.  The reopened claim and 
the claim of entitlement to an earlier effective date for the 
grant of non-service connected pension benefits are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The December 1988 rating decision denied, in pertinent 
part, service connection for a back disability on the basis 
that there was no evidence of a chronic back disability 
related to service; the veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

3.  The veteran petitioned to reopen his service connection 
claim for a back disability in 1994.

4.  Evidence received since the December 1988 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's service connection claim 
for a back disability.  

5.  Service medical records do not reflect the presence of an 
acquired psychiatric disability.

6.  The preponderance of the evidence is against a finding 
that the veteran's current psychiatric disability is related 
to service, and a psychosis was not manifested in the first 
post-service year. 





CONCLUSIONS OF LAW

1.  The December 1988 rating decision denying service 
connection for a back disability is final.  38 U.S.C. § 4005 
(1982); 38 C.F.R. §§ 3.104, 19.129 19.192 (1987); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

2.  Evidence received since the December 1988 rating decision 
that denied service connection for a back disability is new 
and material, and the veteran's service connection claim for 
a back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  

3.  An acquired psychiatric disorder was not incurred in, or 
aggravated by, active military service, and a psychosis may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection for a back disability and a decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

In a December 1988 decision, the RO denied, in pertinent 
part, the veteran's service connection claim for a back 
disability, and the veteran was notified of this decision in 
the same month.  The veteran did not file a timely appeal and 
that decision became final.  38 U.S.C. § 4005 (1982); 
38 C.F.R. §§ 3.104, 19.129 19.192 (1987); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

Since the December 1988 rating decision is final, the 
veteran's service connection claim for a back disability may 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R.§ 3.156(a) 
(2004).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his service connection claim for 
a back disability in 1994, therefore the amended regulation 
is not applicable.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

As the last final disallowance of the veteran's service 
connection claim for a back disability was a December 1988 
rating decision, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the December 1988 decision.  

The RO, in its December 1988 rating decision, denied service 
connection for a back disability on the basis that there was 
no evidence of a chronic back disability.  Thus, in this 
case, to be new and material, the evidence would need to be 
probative of the question of whether there is evidence of a 
current back disability. 

Evidence received since the December 1988 rating decision 
includes VA treatment records, VA examination reports, and a 
hearing transcript of the veteran's personal testimony.  
Significantly, the VA treatment records and examination 
reports show evidence of a current back disability.  The most 
current evidence (July 2003 VA examination report) shows a 
diagnosis of minimal diffuse disc bulging at L4-5, a 
herniated disc at L5-S1, and degenerative joint disease of 
the lumbar spine.  This evidence was not previously of record 
and bears directly and substantially upon the specific 
matters under consideration.  It is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a back disability.  38 C.F.R. § 3.156 (2001).  Accordingly, 
the veteran's claim of entitlement to service connection for 
a back disability is reopened.


Service Connection Claim for an Acquired Psychiatric 
Disability

1.  VCAA

By letter dated in September 2001, the RO advised the veteran 
of the enactment of the VCAA.  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his service connection claim for a 
psychiatric disability, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

Rating decisions dated in April 1996 and June 1997, the July 
1996 statement of the case (SOC), the August 1997 
supplemental statement of the case (SSOC), the September 1997 
SSOC, and the June 2002 SSOC, collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
service connection claim for a psychiatric disability.  The 
June 2002 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Service medical records and treatment records from the VA 
medical facility in Ponce are associated with the claims 
folder.  Private medical evidence from Dr. Rivera (Centro 
Psiquiatrico De Evaluacion Y Tratamiento) and St. Luke's 
Episcopal Hospital are also of record.  The veteran was 
afforded psychiatric examinations for VA purposes in July 
1999 and July 2003.  

The Board acknowledges that the identified treatment records 
from Hospital Dr. Pila (Everybody's Hospital) are not 
associated with the claims folder.  According to a July 1997 
statement, that hospital was vandalized and identified 
treatment records were among the items stolen.  Thus, the 
Board finds that an additional request for such records would 
be futile.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


II.  Service Connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

Personality disorders are not diseases or injuries for 
compensation purposes.  38 C.F.R. § 3.303(c) (2004). 

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Medical records indicate a current psychiatric disability.  
The veteran has been diagnosed with various psychiatric 
disabilities, such as depressive disorder, not otherwise 
specified (NOS); anxiety; obsessive compulsive disorder; and 
social phobia.   

During service, in May 1969, the veteran was taken to the 
dispensary because he was found kicking and screaming after 
becoming upset about injuring his finger.  The veteran 
described the episode as a "release of tensions" and stated 
that his brother had similar fits.  On examination, the 
examiner noted that the episode did not represent a 
psychoneurotic break.  Approximately six days later, the 
veteran was seen at the hospital due to episodes of 
nightmares and uncontrollable behavior and feeling "shaky 
all the time."  When questioned, the veteran denied any 
delusions or hallucinations and reported no history of 
psychiatric problems.  He did indicate that he wanted to go 
home badly.  The examiner noted that the veteran was 
depressed but not suicidal, and that psychomotor retardation 
was evident.  Impressions were:  immature personality 
disorder, hysterical personality, and depression.  The 
following day, the veteran underwent a psychiatric 
assessment.  The psychiatric examiner stated that there was 
no evidence of psychotic behavior or thinking and noted that 
the veteran did not appear unusually depressed or agitated.  
The examiner stated that the episode that the veteran had 
experienced the day prior was probably a transient and acute 
explosion of rage and frustration similar to a temper 
tantrum.  It was also noted that the veteran's nightmares and 
anxiety were probably related to his difficulty adjusting to 
military life.  A clinical records sheet showed a diagnosis 
of neurosis/anxiety.  There was no further need for a 
psychiatric disposition, and the veteran was ordered back to 
duty.  Separation examination report was negative for 
psychiatric complaints, treatment, or diagnoses.  

The Board acknowledges the veteran's opinion to the effect 
that his psychiatric disability is related to his period of 
active service, however, as a layperson, he is not competent 
to provide medical etiology opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The record contains favorable evidence by Dr. A. Oms Rivera, 
a private psychiatrist.  In a statement submitted in August 
1997, Dr. Rivera referred to the veteran's episode in-service 
as a psychotic crisis and observed that the veteran developed 
severe major depression following service.  Dr. Rivera 
concluded that the veteran's psychiatric disability was 
related to service.   

The unfavorable evidence in this case consists of the 
opinions of July 1999 and July 2003 VA examiners.  In July 
1999, the veteran was diagnosed with anxiety disorder, NOS, 
and a mixed personality disorder with histrionic and 
obsessive-compulsive personality traits.  The VA examiner 
stated that the veteran's episodes in service were not 
psychotic in nature, but rather a manifestation of his 
personality disorder.  The examiner concluded that the 
veteran's current psychiatric disability was not likely at 
all to be related to his period of active service.  In July 
2003, the veteran underwent another VA psychiatric 
examination and was diagnosed with depressive disorder, NOS.  
The July 2003 examiner concluded that the veteran's current 
depressive disorder was not related to service, but rather to 
the recent closing of his grocery store. 

The Board acknowledges the veteran's in-service psychiatric 
diagnoses, however it finds that the preponderance of the 
evidence is against a finding that any currently diagnosed 
acquired psychiatric disability is related to service.  The 
Board is inclined to give greater weight to the opinions of 
the July 1999 and July 2003 VA examiners.  First, the July 
1999 examiner considered all of the service medical records.  
In discussing the veteran's medical history, the July 1999 
examiner accurately relayed the outcome of the veteran's 
psychiatric intervention in-service.  On the other hand, Dr. 
Rivera only acknowledged the initial psychiatric diagnoses.  
There is no indication that Dr. Rivera ever considered the 
findings from the in-service psychiatric assessment taken one 
day after the veteran's admission to the hospital (finding no 
evidence of psychotic behavior or thinking but rather 
evidence of a transient and acute explosion of rage and 
frustration similar to a temper tantrum).  For this reason, 
the Board finds Dr. Rivera's opinion to be less-informed.  
Second, in arriving at the conclusion that the veteran's 
psychiatric disability was most likely not related to 
service, the July 1999 VA examiner had the opportunity to 
consider Dr. Rivera's medical statement.  And finally, the 
July 2003 VA examiner agreed with the July 1999 examiner, 
concluding that the veteran's current psychiatric disability 
was most likely not related to service.  

With respect to the veteran's entitlement to service 
connection on a presumptive basis, the Board notes that the 
first post-service evidence of a psychiatric disability 
(depressive disorder, NOS, and obsessive-compulsive disorder, 
see September 1994 VA treatment record) was dated in 1994, 
more than twenty years following the veteran's discharge from 
service.  There was no manifestation of a psychosis within 
the first post service year.  

The Board also acknowledges that the veteran was diagnosed 
with a personality disorder in service, however, as noted 
above, personality disorders are not diseases or injuries for 
VA compensation purposes.  38 C.F.R. § 3.303 (2004).  

As the evidence against this claim is more probative and of 
greater weight, the preponderance of the evidence is against 
a finding that the veteran's current psychiatric disability 
is related to service.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran.  Therefore, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a back disability is 
reopened.  

Entitlement to service connection for an acquired psychiatric 
disability is denied.


REMAND

Given the in-service complaints of low back pain, and 
evidence of a current lumbar spine disability, the Board 
finds it necessary to ascertain the etiology of such 
disability.  See 38 C.F.R. § 3.159(c)(4) (2004); Charles v. 
Principi, 16 Vet. App. 370 (2002).  According to the July 
2003 VA examination report, the VA examiner discussed the 
current nature of the veteran's back disability but failed to 
discuss the etiology of such disability.  

Furthermore, pursuant to the VCAA, VA has a duty to notify 
the veteran 1) of the evidence necessary to substantiate his 
claim; 2) of the information and evidence that he is 
responsible for providing; 3) of the evidence that VA will 
attempt to obtain; and 4) request that the veteran provide 
any evidence in his possession that pertains to his claim.  
See 38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  On review of the claims folder, it does not appear 
that the veteran has received a VCAA letter notifying him of 
the appropriate information regarding his earlier effective 
date claim.  In other words, the VCAA notice must apply 
specifically to entitlement to an effective date prior to 
July 25, 2003 for the grant of non-service connected pension 
benefits.  A remand is required for corrective action.

Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an earlier effective date 
for the grant of non-service connected 
pension benefits.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The veteran should be afforded a VA 
examination to ascertain the etiology of 
any lumbar spine pathology identified.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  The 
examiner should specifically review the 
service medical records, to include the 
September 1971 separation report, and 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any current spine disability is related 
to service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  Thereafter, the RO should re-
adjudicate the veteran's service 
connection claim for a lumbar spine 
disability and claim of entitlement to an 
earlier effective date for the grant of 
non-service connected pension benefits, 
taking into consideration any newly 
obtained evidence.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


